FTI.ED

UNITED sTATEs DISTRICT CoURT 057 2 3 2913
FORTHE DMCT OF C<>LUMBIA ssat?t.,%':,':;:a::'a‘:,z:::za
Justin King Bey, )
Plaintiff, j
v. j Civil Action No.  "/7
Washington County Sheriff’s Office et al., j
Defendants. j
)

MEMORANDUM OPINION

This matter is before the Court on review of plaintiffs pro se complaint and application
to proceed in forma pauperis The Court will grant plaintiffs application to proceed in forma
pauperis and will dismiss this action for lack of subject matter jurisdiction. See Fed. R. Civ. P.
l2(h)(3) (requiring the court to dismiss an action "at any time" it determines that subject matter
jurisdiction is wanting).

Plaintiff is a resident of Albany, New York, suing Magistrate Stan L. Pritzer of the
Washington County Supreme Court in Fort Edward, New York, as well as other court officers
and the Sheriff`s Office there. In addition, plaintiff sues the State of New York and Govemor
Andrew M. Cuomo. The complaint stems from alleged court proceedings in which plaintiff
refused to participate without first obtaining, among other documents, the oath of office of
Support Magistrate Donald H. Clark, Jr., also a named defendant, and "the insurance bond for
him." See Compl. at 9, 1111 2-l9. Following Clark’s continuances of plaintiffs proceedings,
plaintiff appeared before Pritzer who allegedly "began to mock [his] situation by saying . . .

‘[y]ou continue to ask for things that make no sense.’ " Ia’. 11 20. Plaintiff, an "lndigenous
1

l\/Ioorish American National," alleges that he was "then" sentenced to 15 days’ imprisonment
"for a debt, . . . assaulted and kidnapped by the Washington County Sheriff’ s Department[,]
brought to Washington County Jail," and "forced . . . to identify [himself] as an artificial person
with a Social Security Number." Id. 1111 22-24. Plaintiff further alleges that "[t]hey then took my
possessions from me, then dressed and treated me like a slave." ]a'. 1[ 24. The complaint, styled
as a "Tort Claim," z'd. at 9, continues in this manner and concludes with a demand for monetary
damages from each defendant, the most totaling $3.1 million from the State of New York. See
Compl. at 29-30.

The Eleventh Amendment to the U.S. Constitution immunizes a state from suit in federal
court, unless immunity is waived.l See College Sav. Bank v. Florz`da Prepaid Postsecona'ary
Ea'uc. Expense Bd., 527 U.S. 666, 675-76 (1999); Keenan v. Washington Metropolitan Area
Transz'tAuthorz`ly, 643 F. Supp. 324, 327-28 (D.D.C. 1986) (citing cases). A waiver is found
"only where stated ‘by the most express language or by such overwhelming implications from

797

the test as [will] leave no room for any other reasonable construction. Morris v. Washington
Metropolitan Area TransilAuthority, 781 F.2d 218, 221 (D.C. Cir. 1986) (internal citations
omitted). The complaint reveals no basis for this Court to exercise jurisdiction over the State of
New York and Governor Cuomo in his official capacity.

As for the remaining defendants, plaintiff has alleged no credible facts to bring the

complaint within the court’s "federal question" jurisdiction, see 28 U.S.C. § 1331, and has

l The amendment provides in pertinent part: "[t]he judicial power of the United States shall not

be construed to extend to any suit in law or equity, commenced or prosecuted against one of the
United States by Citizens of another State." U.S. Const. amend. XI. lt is long established that
this amendment applies equally to suits brought by citizens against their own states. See
Edelman v. Jordan, 415 U.S. 651, 662-63 (1974); Hans v. Louisz'ana, 134 U.S. 1, 13-15 (1890).

2

indeed styled the complaint as a tort action. Since plaintiff and the defendants reside in New
York, diversity jurisdiction is also lacking. See 28 U.S.C. § 1332 (requiring the matter in
controversy to exceed $75,000 and to be between citizens of different states). Furthermore, the
law is clear that "federal courts are without power to entertain claims otherwise within their
jurisdiction if [as here] they are ‘so attenuated and unsubstantial as to be absolutely devoid of
merit.’ " Hagans v. Lavine, 415 U.S. 528, 536-7 (1974) (quoting Newburyport Water C0. v.
Newburyport, 193 U.S. 561, 579 (1904)); accord Tooley v. Napolitarzo, 586 F.3d 1006, 1009
(D.C. Cir. 2009) ("A complaint may be dismissed on jurisdictional grounds when it "is ‘patently
insubstantial,’ presenting no federal question suitable for decision.") (quoting Best v. Kelly, 39
F.3d 328, 330 (D.C. Cir. 1994)).1 A separate order of dismissal accompanies this Memorandum

Opinion.

Date: October lgA/JO 1 3

United'Stat@isiLi§/i Ju¢lge

’ Absent a jurisdictional bar, the complaint against the judicial officers is subject to dismissal
for failure to state a claim upon which relief can be granted since it is predicated on their
decisions made during court proceedings. "Judges [and other officials performing judicial tasks]
enjoy absolute immunity from suits for money damages for all actions taken in the judge's
judicial capacity, unless these actions are taken in the complete absence of all jurisdiction."
Sindram v. Suda, 986 F.2d 1459, 1460 (D.C. Cir. 1993) (citing Mirales v. Waco, 502 U.S. 9, ll-
l2 (1991)); see Thanh Vong Hoai v. Superior Court for District of Columbia, 344 Fed. Appx.
620 (D.C. Cir. 2009) ("The district court properly concluded that appellants cannot state a claim
for relief because the judges named as defendants are immune from suit) (citing Roth v. King,

449 F.3d 1272, 1286-87 (D.C. Cir. 2006)) (mh@r citation omiu@d).
3